Mr. Justice Thompson delivered the opinion of the court. 2. Bailment, § 28*—what is measure of damages for injury to personal property. The correct measure of damages for an injury to personal property, where the same can be repaired, is the necessary cost of making the repairs and the value of the use of such property while the owner is necessarily deprived of it, while it is undergoing repair. 3. Bailment, § 26*—when instruction on liability of bailee returning personal property in damaged condition correct. In an action by the owner of a barge to recover damages for injury to it, alleged to be due to negligence in unloading it and in failing to pump water from it by the consignee of a shipment of crushed rock, an instruction that where personal property is placed in the hands of a bailee in good condition and is returned in a damaged condition, then the law presumed that the injury was due to the negligence of the bailee and the owner would be entitled to recover unless the bailee has shown by a preponderance of the evidence that it exercised such care as was reasonably necessary to care for the property approved. 4. Bailment, § 27*—when presumed that property returned by bailee in damaged condition injured by negligence of bailee. Where personal property is placed in the hands of a bailee in good condition and is returned in a damaged condition, the law presumes that the injury was due to the negligence of the bailee, and the owner will be entitled to recover unless the bailee shows by a preponderance of evidence that it exercised such care as was reasonably necessary to care for the property.